        Case 1:20-cv-04809-TCB Document 59-7 Filed 12/05/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


L. Lin Wood, Jr.,

              Plaintiff,                           CIVIL ACTION FILE NO.
v.                                                 20-cv-04651-SDG

Brad Raffensperger, in his official capacity
as Secretary of the State of Georgia, et al.,

              Defendants.


            DECLARATION (AND AFFIDAVIT) OF RUSSELL CASON

       Personally appeared before me, the undersigned subscribing officer, duly

authorized to administer oaths, RUSSELL CASON, who being duly sworn,

deposed and stated as follows:

       1.     My name is RUSSELL CASON. I am over 18 years of age, a citizen

of the State of Georgia, suffer from no legal disabilities, and am otherwise

competent to testify to the matters contained herein. I have personal knowledge of

the facts here, and if called as a witness, can testify completely thereto.

       2.     I am a resident of Fulton County and registered elector in Fulton

County, Georgia.



KH620819.DOCX 3                            1
        Case 1:20-cv-04809-TCB Document 59-7 Filed 12/05/20 Page 2 of 4




       3.     On November 15, 2020, I was present as an observer credentialed by

the Democratic Party of Georgia to observe the statewide hand recount of ballots

cast in the 2020 Presidential Election in Fulton County, Georgia (the “Recount”).

       4.     I arrived at the Georgia World Congress Center, where the Recount

was held, at approximately 8:00 a.m.

       5.     On arrival, there was no exterior signage to indicate the entrance and a

group of 15 to 20 people near me were milling around trying to figure out how to

access the facility. Ultimately, we gained access to the building, though the

absence of signage required some exploration before we found the table where we

could sign in and then be sworn in between 8:30 am and 9:00 am.

       6.     As a Democratic representative, during our virtual training session, it

was suggested that we wear blue clothing and judging from the numbers of

observers dressed in red, it is likely someone told the Republicans representatives

to wear that color. As was the case on the exterior of the building, inside there was

no indication where Democrats or Republicans could or should congregate. As we

entered the large room where the recount was being conducted, several tables were

set up and individuals were checking people in. On the sign-up sheet, we were

instructed to write our names and the political party we were representing.

Immediately before my name on the sign-up sheet were at least five people with

KH620819.DOCX 3                            2
        Case 1:20-cv-04809-TCB Document 59-7 Filed 12/05/20 Page 3 of 4




GOP written beside their names. After being sworn in, at one point a woman

approached me and asked where the Republican table was located. I was not able

to help her, but a short while later I saw the woman gathered with a group of 20-

25, so I took them to be Republican observers. Eventually, I was able to locate the

table where the Democratic observers were gathered and checked in there as well.

       7.     At this juncture, announcements were being broadcast over the public

address system. Due to an echo caused by the size of the room, I had difficulty

making much sense of what was being said. The Democratic table was adjacent to

the news media bullpen in the back of the room. We were told to “hang tight.”

       8.     At approximately 10 am, the election officials declared they had too

many people on the floor and that they wanted each party to thin its ranks of

observers to 17 people each. This was accomplished, and I held my station for the

moment at the Democratic table.

       9.     At approximately 10:15 am, a cheer rang through the hall as it was

announced that the inventory of ballots was complete. The election officials now

instructed that the number of observers be reduced to 5 observers for each political

party. Anyone who wanted to go was released.

       10.    In the absence of any further need for my services, I was happy to

depart, which I did.

KH620819.DOCX 3                           3
Case 1:20-cv-04809-TCB Document 59-7 Filed 12/05/20 Page 4 of 4
